CANBY, Circuit Judge,
concurring in part and dissenting in part:
I agree with the court’s opinion in all but two respects. With regard to appeal No. *23184-4117,1 would require the IRS to release three-digit Zip Code data relating to individual taxpayer returns. The testimony is undisputed that three-digit Zip Code areas include approximately 250,000 persons. In the face of this fact and other undisputed evidence in the record, there is nothing to support a finding that there would be a serious risk of taxpayer identification if the partial Codes were released.
In appeals No. 86-3678 and 86-3679, I would order the IRS to supply the line-byline corrected information for each return in the sample. The evidence is conclusive that the release of such information, unaccompanied by taxpayer-reported line-by-line information or by any tax change information, could not possibly lead to the construction or approximation of DIF formu-lae. With respect to the other requested information, however, I cannot say that the district court clearly erred in finding that disclosure would seriously impair enforcement.
The court’s opinion holds that modifying the tapes to reflect only the corrected information would amount to the creation of a new record. I disagree. The corrected line-by-line information is part of existing records of the TCMP. To remove the taxpayer-reported information and tax change information that is recorded with the corrected information would simply amount to redaction or deletion. It can be accomplished by a computer program. We ordered deletions of greater magnitude in Long v. Internal Revenue Service, 596 F.2d 362, 365-67 (9th Cir.1979). I would order them here.
With these two exceptions, I join the court’s opinion.